DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to an election/restriction filed on 11/06/2020.
3.       Claims 1-2 and 5-18 are pending.  Applicant has amended claims 1-2, 5, 7, 8, 11 and cancelled claims 3-4.

Election/Restrictions
Applicant's election with traverse of Claims 1-2 and 5-6 in the reply filed on 11/06/2020 is acknowledged.  The traversal is on the ground(s) that there would not be serious burden for searching the claims using electronic resources.  This is not found persuasive because various groups do not relate to a single general inventive concept as claim 11 is to a metal cluster and not to a polyoxometalate.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-VIII, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/06/2020.
It is noted in the examiner’s amendment set forth below, claims 2 and 11-18 are cancelled, and claims 7-10 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.
A species selection was required in the requirement for restriction/election mailed on September 22, 2020 which applicant has elected in reply filed on 11/06/2020.  However, election of species have been withdrawn due to amendment to the claims filed by applicant on 11/06/2020.  Therefore the claims are examined based on the amendment filed on 11/06/2020.
 
EXAMINER'S AMENDMENT
8. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph E. Wrkich (Reg. No.: 53,796) on April 15, 2021.  Mr. Wrkich has authorized examiner to amend Claims 1, 5, 7, 8, 10 and canceling claims 2 and 11-18 to overcome associated claim deficiencies and non-elected groups V-VIII during the telephone interview as listed below: 

Amendment(s) to the Claims
In Claim 1,
Line 6- amend “cations” to “cations, wherein n = 8 or 12”.
Lines 10-11-amend “M’ is selected from the group consisting of Ge, Sn, Pb, Sb, and Bi” to “M’ is selected from the group consisting of Ge, Sn, and Pb”.
Lines 12-13- amend “each X is independently selected from the group consisting of P, As, and mixtures thereof” to “X is P”.
Line 24- amend “the polyanion [M'M12X8Oy]” to “[M'M12X8Oy], wherein m = 8 or 12”.

Claim 2- cancelled.

In Claim 5,
Line 4- delete “polyanion”.

In Claim 7,
Line 1- amend “the preparation” to “a preparation”.
Lines 3-4- amend “at least one X-containing” to “a X-containing”.
Line 5- delete “the polyanion”.
Line 5- amend “a solvate” to “solvates”.
Line 7- amend “a polyoxometalate” to “the polyoxometalate”.
Line 7- amend “a solvate” to “solvates”.
Line 9- amend “a solvate” to “solvates”.
Line 11- amend “water is used as solvent” to “solvates are water is associated with the polyoxometalate”. 
Lines 14-16- amend “M’ is selected from SnCl4, Sn(CH3COO)4, SnBr4, Sn(NO3)4, GeCl4, PbCl4, Pb(CH3COO)4, BiCl3, Bi(NO3)3, BiBr3, SbCl5 and/or Sb(CH3COO)3” to “M’ is SnCl4, Sn(CH3COO)4, SnBr4, Sn(NO3)4, GeCl4, PbCl4, or Pb(CH3COO)4”.
Line 17- amend “the at least one X-containing” to “the X-containing”.
Lines 20-21- amend “20°C to 100°C” to “20° C to 100° C”.

In Claim 8,
Line 2- amend “M is selected from” to “M is”.
Lines 5-6- amend “the at least one source of X is As2O3, As2O5, P2O5 or a salt of PO43-” to “the X-containing starting material is P2O5 or a salt of PO43-”. 

In Claim 10,
Line 1- amend “the preparation” to “a preparation”.
Line 3-amend “the step” to “a step”.

Claims 11-18- Cancelled.

NOTE:  Claims 7-10 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined. 

                                                            Reasons for Allowance

9.       The present claims are allowable over the closest prior art, Chubarova et al (US PGPUB No.: 2009/0216052 A1, IDS reference cited by applicant) and Kortz et al (US PGPUB No.: 2019/0091663 A1).

Chubarova teaches polyoxometalate represented by the formula (An)m+[M13X8O40]m- (paragraph 0028) or solvates thereof (paragraph 0016) wherein A = Group I metal (paragraph 0040), n is the number of cations wherein n = 1 to 43 (paragraph 0041), m is from 1 to 43 (paragraph 0041), M is selected from the group consisting of Pd, Pt, Rh, Au and mixtures thereof and X is selected from As, P, Ge, Bi, Sb, B, Al, Ga, Se, S, Si, Te and the mixtures thereof (paragraph 0041). Further Chubarova teaches suitable examples of polyoxometalates represented by (An)m+[Pd13X8Oy]m-, (An)m+[Pd13X8O40]m-, (An)m+[Pt13X8O40]m-, (An)m+[Pt13X8Oy]m-(paragraph 0052) and suitable examples of the polyoxometalate solvates are (An)m+[Pd13X8Oy]m-.zH2O, (An)m+[Pd13X8O40]m-.zH2O (paragraph 0054).

However, Chubarova does not disclose or suggest polyoxometalate represented by the formula [M’M12 X8Oy] m- wherein M’ is selected from the group consisting of Ge, Sn, and Pb.

Kortz teaches polyoxometalate represented by the formula (An)m+{M’s[M’’M12X8Oy]}m- (paragraph 0089) or solvates thereof (paragraph 0090) wherein each A independently represents a cation, preferably consisting of cations of Li, Na, K, Rb (paragraph 0091), n is the number of cations wherein n = 1 to 43 (paragraphs 0092 and 0120), all M are independently selected from 8 valence electron configuration, m is from 1 to 43 (paragraph 0093), M’ is selected from the group consisting of Pd, Pt, Rh, Au, Ir, Ag, Cd, Hg and mixtures thereof, s is a number from 1 to 8 (paragraph 0094), M’’ is selected from the group consisting of Li, Na, K, Mg, Ca, Sr, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Ru, Rh, Pd, Ag, Cd, Lu, Hf, Re, Os, Ir, Pt, Au, Hg and lanthanide metal (paragraph 0095), X is selected from Al, Ga, Si, Ge, P, As, Sb, bi, S, Se, Te and mixtures thereof (paragraph 0096), y is a number from 32-40 (paragraph 0097) and m is a number representing the total positive charge m+ of n cations A and the corresponding negative charge m- of the +{M’s[M’’M12X8Oy]} (paragraph 0098) wherein m is from 1 to 43 (paragraph 0120). 

However, Kortz does not disclose or suggest polyoxometalate represented by the formula [M’M12 X8Oy] m- wherein M’ is selected from the group consisting of Ge, Sn, and Pb.

Thus, it is clear that Chubarova and Kortz either alone or in combination, do not disclose or suggest the present invention.  

Claims 7-10 are previously withdrawn from consideration as a result of a restriction requirement. However, claims 7-10 now require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(B), the restriction requirement as set forth in the Office action mailed on 09/22/2020 is hereby withdrawn and claims 7-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 7-10 includes all the limitations of allowable product claim 1, it is noted that present claims 7-10 are allowable over Chubarova and Kortz for the same reasons set forth above.

In light of the above, the present claims 1 and 5-10 are allowable.

Conclusion
10.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        04/19/2021